DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               DIVYA KHULLAR, ESQ. and KHULLAR, P.A.,
                      Appellants/Cross Appellees,

                                    v.

                       JEFFREY MILLER, et al.,
                      Appellees/Cross Appellants.

                              No. 4D21-1284

                          [February 24, 2022]

   Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Jr., Judge; L.T. Case
No. CACE15-001694.

  Divya Khullar of Khullar Law, PLLC, Tamarac, for appellants/cross
appellees.

  Mark W. Rickard of Law Guard, Plantation, for appellees/cross
appellants.

PER CURIAM.

   Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.